Citation Nr: 0118321	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  00-11 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to September 9, 
1998, for the grant of a 20 percent evaluation for residuals 
of a healed left basilar skull fracture with secondary 
partial seizure disorder.  

2.  Entitlement to an effective date prior to September 9, 
1998, for the grant of service connection for depressive mood 
disorder with schizophrenia.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from February 1980 to August 
1981.

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which assigned a 20 percent rating for 
the veteran's residuals of a healed left basilar skull 
fracture with secondary partial seizure disorder, effective 
as of September 9, 1998, as well as granted service 
connection for depressive mood disorder with schizophrenia 
and assigned a 30 percent rating also effective from 
September 1998.  The veteran appealed these decisions, 
contending that his conditions were present and more severely 
disabling prior to September 1998.  

With regard to the issue of the effective date of the award 
for depressive mood disorder with schizophrenia, although 
this issue has been characterized in the most recent rating 
decision as an appeal of the 30 percent rating, a careful 
reading of the veteran's arguments reflect that he also is 
contending that the effective date of the actual grant of 
service connection should be earlier.  That issue has in fact 
been discussed during the course of the appeal.  
Specifically, the Board notes that the veteran was provided 
with the laws and regulations pertaining to the effective 
date of the grant of service connection.  Further, the award 
is an initial evaluation following the grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119,127 
(1999).  The Board finds that it is the clear intent of the 
veteran to seek an effective date to 1981 for the service 
connection claim.  Thus, in order to more accurately reflect 
the veteran's intentions, the Board has recharacterized the 
issue.  Only if a favorable determination is reached on this 
issue could the issue of an earlier effective date for the 
award of the 30 percent rating for that disability be 
relevant.  

The Board also notes that the veteran has alleged that the RO 
committed serious error in its 1981 rating decision by not 
granting service connection for schizophrenia at that time.  
However, this claim of clear and unmistakable error in a 
prior rating decision has not been developed for appellate 
review, but, as it is inextricably intertwined with the issue 
of the effective date for the grant of service connection for 
depressive disorder with schizophrenia, will be addressed in 
the Remand portion of this decision.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal of the 
issue of the effective date of the 20 percent evaluation for 
a healed left basilar skull fracture with secondary partial 
seizure disorder.  

2.  On September 9, 1998, the veteran submitted a claim for 
increased compensation for residuals of a healed left basilar 
skull fracture with secondary partial seizure disorder.  

3.  In a May 1999 rating decision, the RO granted an 
increased evaluation from 0 to 20 percent for residuals of a 
healed left basilar skull fracture with secondary partial 
seizure disorder, effective from September 9, 1998.  

4.  In August 1981, the veteran filed a claim of service 
connection for residuals of a skull fracture that occurred 
when the veteran fainted and hit his head in service; 
residuals identified by the veteran at that time included 
dizziness, fainting spells and a fractured skull.  

5.  In an October 1981 rating decision, the RO granted 
service connection for a healed left skull fracture and 
assigned a noncompensable or zero percent rating from August 
1981; the RO observed that the dizzy spells and syncope 
existed prior to service and were not aggravated while on 
active duty.

6.  There is no treatment for seizure disorders or other 
residuals of the service-connected healed left basilar skull 
fracture within a year prior to the September 1998 claim for 
an increase; thus the preponderance of the evidence shows 
that it was not factually ascertainable that an increase in 
disability had occurred prior to September 9, 1998.  


CONCLUSION OF LAW

The requirements for an effective date prior to September 9, 
1998, for the assignment of a 20 percent rating for residuals 
of a healed left basilar skull fracture with secondary 
partial seizure disorder have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to establish entitlement to an earlier 
effective date for the award of a 20 percent rating for his 
residuals of a healed left basilar skull fracture with 
secondary partial seizure disorder.  In such cases, VA has a 
duty to assist the veteran in developing facts which are 
pertinent to that claim.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In the present case, the Board finds that all 
relevant facts have been properly developed, and that all 
relevant evidence necessary for an equitable resolution of 
this issue has been identified and obtained by the RO.  That 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, and statements, testimony and argument made by 
and on the veteran's behalf.  The VA has met the duty to 
identify evidence, as it has communicated to the veteran the 
need to submit evidence related to his treatment.  The Board 
has not been made aware of any additional relevant evidence 
which is available in connection with this appeal.  No 
further assistance to the veteran regarding the development 
of evidence is required.  See Veterans Claims Assistance Act 
of 2000.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  38 
U.S.C.A. § 5110(a) (West 1991).  

Effective dates for increases in compensation are assigned in 
accordance with 38 C.F.R. § 3.400(o) (implementing 38 
U.S.C.A. § 5110(a), (b)(2)).  Under that regulation, the 
effective date of an increase in compensation shall be the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  In disability 
compensation cases, an effective date may also be assigned as 
of the earliest date "on which it [was] factually 
ascertainable that an increase in disability had occurred, if 
[the] claim is received within [one] year from such date."  
Otherwise the effective date will be the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151 (2000).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.

To determine the proper effective date of the assignment of a 
20 percent rating for residuals of a healed left basilar 
skull fracture with secondary partial seizure disorder, the 
Board must identify both the date of receipt of claim and the 
date entitlement arose.  38 C.F.R. § 3.400(o).  Having 
established September 9, 1998, as the date of receipt of 
claim for an increased rating for a skull fracture to include 
seizure disorder, the Board must attempt to determine the 
date upon which entitlement to that benefit arose.  

The veteran has maintained that he has suffered a seizure 
disorder since he had a skull fracture in service.  Review of 
the procedural history discloses that the veteran initially 
filed a claim for a residuals of skull fracture, incurred 
during a fainting spell, in August 1981 and that the claim 
was granted in an October 1981 rating decision.  The rating 
assigned was noncompensable, as it was noted that the veteran 
had no residuals of the skull fracture.  It was specifically 
noted that the syncope and dizziness claimed by the veteran 
existed prior to service and were not aggravated by service.  
The veteran filed the instant claim for an increase in 
residuals of his skull fracture, including specifically a 
seizure disorder, in September 1998.  In response to the 
veteran's claim for an increased rating, he was afforded 
rating examinations in April, September and October 1999 for 
evaluation of residuals of the skull fracture.  Also obtained 
were VA treatment records showing findings related to 
seizures dating from December 1998.  The RO decided that the 
current findings supported a 20 percent evaluation.  That 
claim was granted and an increased rating from 0 to 20 
percent was assigned for residuals of healed left basilar 
skull fracture with partial seizure disorder, effective from 
September 9, 1998, the date of claim.  

Thereafter, the veteran pursued his appeal and provided 
testimony, along with his wife, at a video hearing before the 
undersigned in October 2000.  The veteran explained that he 
had not been aware that he was actually having seizures until 
he started visiting the local VA clinic.  At that point, he 
learned that some of his unexplained problems were seizures.  

The Board finds that it is not factually ascertainable that 
the veteran's service-connected disability in question 
increased in severity during the year prior to VA's receipt 
of his claim.  The record reflects that the veteran was 
treated at a VA medical center dating from December 1998.  
There is an indication in a December 1998 evaluation that the 
veteran was possibly having a seizure disorder and it was 
noted that he had been acting strange for the last month.  
There is simply no indication of treatment for the seizure 
disorder prior to September 1998.  The veteran testified that 
he became aware of his seizure disorder when he began 
treatment at VA in 1998.  

Thus, the Board notes that there is neither medical evidence 
dated within the one year prior to the date of the claim nor 
other competent evidence to show that the residuals of skull 
fracture, including seizures, had increased in severity. 

As noted, the date of the veteran's claim was September 9, 
1998.  The United States Court of Appeals of Veterans Claims 
(Court) has held that 38 C.F.R. § 3.400(o)(2) was for 
application only where the increase in disability precedes 
the claim, provided that the claim is also received within 
one year after the increase.  See Harper v. Brown, 10 Vet. 
App. 125 (1997).  In Harper, the Court rejected the veteran's 
argument that 38 C.F.R. § 3.400(o)(2) permits the assignment 
of an increased rating as of the date of the receipt of claim 
because the increase in disability did not occur until after 
the claim was submitted.  The Court found that the general 
rule of 38 C.F.R. § 3.400(o)(1) applied in that particular 
case because the filing of the claim preceded the increase.  
Id. at 126, 127.  

In a recent opinion, the VA General Counsel has reiterated 
that, as explained by the Court in Harper, the effective date 
of an increased rating would be the date of the claim only if 
the claim is not received within the year following the 
increase in disability.  The opinion further held that when a 
veteran submits a claim alleging an increase in disability 
within the one year prior to VA's receipt of the claim and 
medical evidence substantiates the increased disability, the 
effective date of an award of increased disability must be 
determined based upon the facts of the particular case.  It 
was noted that the record as a whole must be analyzed for 
this purpose.  See VAOPGCPREC 12-98.

The Board notes that the veteran has argued in the 
alternative that his claim for a seizure disorder should be 
considered in the first instance, separately, and not as a 
part of the residuals of service-connected skull fracture.  
However, it is noted that the RO in fact denied service 
connection for syncopal episodes in 1981, and that the RO 
concluded that the current medical evidence clearly showed an 
etiological relationship between the current seizures and the 
closed head injury in service, rather than between the 
current seizures and service in general.  

Further, the Board has reviewed the record and finds that 
there is no evidence of an informal claim for benefits filed 
between October 1981, the date of the original claim, and 
September 1998.  In this regard, the Board recognizes that 
the date of a VA outpatient or hospital examination or the 
date of hospital admission to a VA or uniformed services 
hospital, or the date of the veteran's admission to a non-VA 
hospital, where the veteran was maintained at VA expense, 
will be accepted as the date of receipt of a claim under 
certain circumstances.  See 38 C.F.R. § 3.157(b)(1) (2000).  
However, as noted, there is no record of treatment after 
October 1981 or prior to September 1998, and thus no informal 
claim is identified, and no earlier effective date may be 
allowed on this basis.  38 C.F.R. § 3.157(b) (2000).

The Board observes that, in the instant case, the provisions 
of 38 C.F.R. § 3.400(o)(1) are applicable since the exception 
does not apply based on the facts shown.  When all of the 
evidence is reviewed in its totality and the benefit of the 
doubt is afforded the veteran, the Board must conclude that 
there was no factually ascertainable increase shown one year 
prior to the date of the claim.  The Board has reviewed all 
evidence of record, to ascertain the earliest possible 
effective date.  See also Hazan v. Gober, 10 Vet. App. 511, 
518 (1997).  However, even the most a liberal application of 
the appropriate law compels a conclusion that the veteran's 
claim must fail.  Where the law and not the evidence is 
dispositive, the appeal must be terminated or denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date prior to September 9, 1998, for the 
assignment of a 20 percent rating for residuals of healed 
left basilar skull fracture, with secondary partial seizure 
disorder, is denied.  


REMAND

The Board notes that the veteran seeks to have service-
connected depressive mood disorder with schizophrenia rated 
at least as high as it is currently from as early a date as 
possible.  In this regard, both his written statements and 
his testimony provided during his video hearing before the 
undersigned Board member clearly indicate that the veteran is 
seeking an effective date earlier than September 1998 for the 
grant of service connection for a depressive mood disorder 
with schizophrenia.  In his March 2000 notice of 
disagreement, the veteran indicated that he was seeking an 
earlier effective date for his depressed mood with 
schizophrenia.  He asserted that he never had this problem 
prior to hitting his head in service.  The veteran has also 
indicated that he believes that a 1981 VA psychiatric 
examination which contained findings of an underlying 
schizophrenic disorder actually was an informal claim for 
service connection that condition.  The Board observes that 
the provisions with respect to an informal claim, as set 
forth in 38 C.F.R. § 3.157 and as discussed above, should be 
addressed in this matter.  He also has made clear that he 
believes that the RO committed clear and unmistakable error 
(CUE) in the 1981 decision by not addressing the issue of 
schizophrenia when it denied a nervous condition as a 
residual of the skull fracture.  The 1981 VA psychiatric 
examination report, dated within a year of service and 
associated with that rating decision actually shows a 
diagnosis of immature personality with an addendum on a 
separate page that the auditory hallucinations from which the 
veteran occasionally suffered,"would indicate an underlying 
schizophrenic disorder."  

The claim of entitlement to an earlier effective date for the 
grant of service connection for depressive disorder with 
schizophrenia is inextricably intertwined with the issue of 
CUE now being raised by the veteran.  See Bagwell v. Brown, 9 
Vet. App. 157, 159 (1996).  Specifically, the issue of CUE 
should be adjudicated before the effective date issue is 
adjudicated, as it could impact the assignment of the 
effective date.  The RO has not addressed the issue of CUE 
alleged by the veteran.  Thus, a Remand is required to allow 
the RO to adjudicate this issue.  

Further, as noted earlier in this decision, there has been a 
significant change in the law during the pendency of this 
appeal due to the enactment of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law redefines the obligations of the 
VA with respect to the duty to assist.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Thus, the Board believes that additional development is 
necessary to assist the veteran so that a thorough appellate 
review may be undertaken.  The RO should fully address the 
contentions of the veteran and the duty to assist 
requirements set forth in the Act prior to review by the 
Board so as to avoid any prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Therefore, this case is REMANDED for the following action

1.  The RO should review the veteran's 
contentions regarding CUE in the 1981 
rating decision as they relate to the 
issue of his currently service-connected 
depressive mood disorder with 
schizophrenia.  The RO should issue a 
decision on this issue.  The issue of an 
earlier effective date for the grant of 
service connection for depressive mood 
disorder with schizophrenia along with 
the claim for an earlier effective date 
for the award of the 30 percent rating 
should be addressed, thereafter, as 
appropriate.  The RO must also address 
the veteran's request for an independent 
medical opinion regarding this claim.  

2.  The RO must review the claims file and 
ensure that all notification and any 
additional development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed 
with respect to this remanded claim.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The veteran should 
be advised that the issue of CUE is not 
in appellate status by virtue of the 
issuance of the rating decision and that 
if he seeks to appeal that issue he would 
need to follow the procedures for so 
doing, namely submitting a notice of 
disagreement and a substantive appeal.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this claim.  The appellant need take no action 
unless otherwise notified as to the issues appealed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 



